I concur. Implicit in the opinion is (1) that the jurisdiction of the commission is invoked by the filing of a claim; (2) that the jurisdiction of the commission may be invoked by such conduct of the parties which is equivalent to the filing of a claim, or, that in any event, conduct which recognizes jurisdiction in the commission, or a request that it act as it could only act if it had jurisdiction of the case, estops the parties from denying jurisdiction. I think the commission actually acquired jurisdiction by the carrier asking it to determine the disabled workman's status, its acting consequent on that request and both parties appearing before it, and both parties accepting its decision and acting thereon. This seems to me to be even more than the equivalent of filing a claim. I think it would not require all of those acts to confer jurisdiction. See Palle v.Industrial Commission, 79 Utah 47, 7 P.2d 284, 81 A.L.R. 1222; *Page 313 
quoting from Aetna Life Ins. Co. v. Industrial Commission,66 Utah 235, 241 P. 223; Utah Fuel Company v. IndustrialCommission, 59 Utah 46, 201 P. 1034.
But at all events, certainly both the carrier and the disabled workman would be estopped from denying that the commission had jurisdiction to act in this case. Also implicit in the decision is the holding that the commission once having acquired jurisdiction, such jurisdiction was continuing; also I would think that the same result would follow from an employment of the principle of estoppel.
We seem to have definitely held that it requires a claim — although not a formal one — to invoke jurisdiction of the commission, Palle v. Industrial Commission, supra; we have also held that jurisdiction may be otherwise acquired Utah FuelCompany v. Industrial Commission, supra.
There is to be considered the possible effect of estoppel to plead a bar on the future conduct of carriers, viz., whether it will discourage them from doing any acts such as the voluntary payments of compensation or resorting to the commission for the determination of the status of the disabled workman. Since prompt payment of compensation was one of the most salutary gains brought about by the act, it is important as a matter of public policy that even a just result in a single case be not obtained at the cost of sacrificing the larger desiderata — if a strict interpretation would better serve public policy. I doubt, however, whether carriers, because of this decision, will be less willing to meet palpable obligations or to resort to the commission for its services for the reason that modern insurance practice is to meet obligations when it is ascertained that they are legitimate. Furthermore, there are comparatively few cases where disability arises more than three years after the accident or recurs three years after the last payment. And as to those cases the statute was meant to provide for a period after which the insurance carrier could safely cease to carry reserves against a definite accident. The matter *Page 314 
of whether an over-all period of three years is too short is for the legislature. There will undoubtedly be cases of hardship where a man will suffer a residual disability from an old injury. The injured employee may find it good policy whenever disabled to file a claim for compensation even though the insurance carrier is willing to assume payments without such filing. This would obviate any question about the commission having obtained jurisdiction and also any question as to whether even if the commission had obtained jurisdiction other than by the filing of a claim, Section 42-1-49, U.C.A. 1943, nevertheless required the filing of a claim.